 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                            EASTERN DISTRICT OF CALIFORNIA
 8
     GILBERT MARROQUIN, as successor in                 CASE NO. 1:18-CV-974 AWI-SAB
 9   interest to AGAPITA MARROQUIN,
                                                        ORDER ON STIPULATION TO MOVE
10                        Plaintiffs                    HEARING DATE FOR DEFENDANTS’
                                                        MOTIONS TO DISMISS THE FIRST
11                v.                                    AMENDED COMPLAINT
12   PFIZER INC., MYLAN                                 (Doc. No. 21)
     INSTITUTIONAL INC., an Illinois
13   Corporation, and DOES 2 TO 25,
14                        Defendants
15

16         On October 22, 2018, the parties stipulated as follows:
17         COMES NOW Plaintiff GILBERT MARROQUIN (“Plaintiff”), Pfizer Inc. and Mylan
18         Institutional Inc. (collectively “Defendants”) by and through their attorneys of record,
19         hereby submit this Stipulation to Move Hearing Date for Defendants’ Motions to Dismiss
20         the First Amended Complaint as follows:
21                WHEREAS, Defendants Pfizer Inc. and Mylan Institutional Inc. each filed Motions
22         to Dismiss the First Amended Complaint (“Motions”) on September 24, 2018; and
23                WHEREAS, Defendants Pfizer Inc. and Mylan Institutional Inc.’s Motions are set
24         for hearing on November 5, 2018; and
25                WHEREAS, Plaintiff’s counsel will be in a jury trial in Tulare County from
26         October 22, 2018 through October 26, 2018; and
27                WHEREAS, Plaintiff’s counsel will be unable to respond timely and has requested
28         additional time to prepare his opposition to the Motions; and
 1                  WHEREAS, all parties have agreed that the hearings set for November 5, 2018
 2          may be vacated; and
 3                  WHEREAS to allow sufficient time for Plaintiff to file his opposition to the
 4          Motions and for Defendants to prepare replies thereto, the parties consent to move the
 5          hearing date for the Motions to December 3, 2018 at 1:30 p.m., and to reset the opposition
 6          date to November 12, 2018 and reply date to November 26, 2018 to conform to the new
 7          hearing date.
 8          IT IS HEREBY STIPULATED AND AGREED BY AND AMONG THE PARTIES
 9          HERETO THAT:
10          The hearings set for November 5, 2018 on Defendants’ Motions shall be vacated;
11          The new hearing date for the Defendants’ Motions is December 3, 2018;
12          The new opposition date is November 12, 2018 and the new reply date will be November
13          26, 2018 to conform to the new hearing date; and
14          Execution and return of this stipulation may be by facsimile or email transmission in lieu
15          of an original and may be executed in counterparts.
16                                                ORDER
17          Accordingly, IT IS HEREBY ORDERED that the hearing date and attached deadlines
18   shall be amended as stipulated by the parties above.
19
     IT IS SO ORDERED.
20

21   Dated: October 23, 2018
                                                 SENIOR DISTRICT JUDGE
22

23

24

25

26
27

28

                                                      2
